DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Ishan P. Weerakoon (Reg. 66,471) on 7/13/2022.
The application has been amended as follows:

1. (Currently Amended) An information obtaining device, comprising: 
a transceiver; 
a memory storing instructions; and 
a processor, 
wherein the transceiver is configured to receive parameter information sent by each of at least one routing device, wherein parameter information sent by any routing device in the at least one routing device comprises protocol packet information, count information, and identity identification information of the any routing device, and wherein the protocol packet information, the count information, and the identity identification information are sent at respectively different reporting frequencies; and 
wherein the processor is configured to execute the instructions to cause the information obtaining device to 
determine route flapping information of a target routing device based on some or all of the parameter information sent by each of the at least one routing device, wherein the target routing device is one of the at least one routing device, 
wherein the count information comprises count data of received hello packets of [[the]] a neighboring routing device; and 
wherein the processor is further configured to execute the instructions to cause the information obtaining device to: 
receive the count data of received hello packets from a third routing device, wherein the count data comprises a number of hello packets received by the third routing device in  a time interval, and wherein the at least one routing device comprises the third routing device; 
determine, based on the count data- of received hello packets from the third routing device and that is less than a preset value, that a flapping cause is neighbor flapping; and 
determine that a flapping source is the third routing device, [[a]] the neighboring routing device of the third routing device, or a link between the third routing device and the  neighboring routing device of the third routing device.  




10. (Currently Amended) A method for determining route flapping information, comprising: 
sending, by a routing device, parameter information to an information obtaining device, wherein the parameter information sent by the routing device comprises protocol packet information, count information, and identity identification information of the routing device, wherein the protocol packet information, the count information, and the identity identification information are sent at respectively different reporting frequencies, and some or all of the parameter information sent by the routing device is used by the information obtaining device to determine route flapping information of the routing device, 
wherein the count information comprises count data of received hello packets of [[the]] a neighboring routing device; and 
wherein the processor is further configured to execute the instructions to cause the information obtaining device to: 
receive the count data of received hello packets from a third routing device, wherein the count data comprises a number of hello packets received by the third routing device in the second time interval, and wherein the at least one routing device comprises the third routing device; 
determine, based on the count data, of received hello packets from the third routing device and that is less than a preset value, that a flapping cause is neighbor flapping; 
and determine that a flapping source is the third routing device, [[a]] the neighboring routing device of the third routing device, or a link between the third routing device and the neighboring routing device of the third routing device.  


	
14. (Currently Amended) A routing device, comprising: 
a transceiver; 
a memory storing instructions; and 
a processor, 
wherein the transceiver is configured to send parameter information to an information obtaining device, wherein the parameter information sent by the routing device comprises protocol packet information, count information, and identity identification information of the routing device, wherein the protocol packet information, the count information, and the identity identification information are sent at respectively different reporting frequencies, and some or all of the parameter information sent by the routing device is used by the information obtaining device to determine route flapping information of the routing device, 
wherein the count information comprises count data of received hello packets of [[the]] a neighboring routing device; and 
wherein the processor is further configured to execute the instructions to cause the information obtaining device to: 
receive the count data of received hello packets from a third routing device, wherein the count data comprises a number of hello packets received by the third routing device in a time interval, and wherein the at least one routing device comprises the third routing device; 
determine, based on the count data of received hello packets from the third routing device and that is less than a preset value, that a flapping cause is neighbor flapping; and 
determine that a flapping source is the third routing device, [[a]] the neighboring routing device of the third routing device, or a link between the third routing device and the neighboring routing device of the third routing device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/13/2022